DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 and 21-23 in the reply filed on 09/12/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tye (US 11358779 B2).
Regarding claims 1, 8, and 21, Tye teaches a container with liner comprising a frame part (77) provided with a base (11) and with walls (13/17/21/25) in connection with the base (see Fig. 1) as well as with edge parts (45/47/49/51) on the top edge of the walls, said edge parts being folded outwards and forming an essentially flat edge section (see Figures 2-3), in which frame part is a recess for the product to be packed, and which frame part is preferably formed, by means of folds, from recyclable fiber material and which recess is lined on the inside with a separate inner lining (9) that is removable from the aforementioned frame part (Col 6 lines 45-55), and in which product package the aforementioned edge section is arranged to function as a fastening surface for the aforementioned inner lining, characterized in that before fastening the inner lining (6), the edge parts (4a) of the frame part are arranged to form an even, single-piece and essentially unbroken edge section of the product package as a fastening surface for the inner lining, and in that the adjacent edge parts of the frame part are fastened in a leakproof manner at their ends to each other with a butt seam forming a corner seam (see Figures 2-3), and the fastening is reinforced with a reinforcement piece fastened under the corner seam and the ends of the edge sections (Col 3 lines 45-62).
Regarding claims 2-3, 6, and 22, Tye teaches a container comprising two or more walls (13/17/21/25) extending upwards from the base, between the ends of which walls is a dividing wall (29/31/33/35) extending upwards, on the top end of which dividing wall is a reinforcement piece (53/55/57/59) for reinforcing the corner seam between the ends of the edge parts.
Regarding claims 4-5 and 7, Tye teaches a container wherein the corner seam between the ends of the edge parts is filled with a filler material for ensuring the evenness of the top surface of the edge section formed by the edge parts.  Examiner considers the liner to be a filler material over the flanges that essentially provide an even surface over said flange. 
Regarding claim 9, Tye teaches a container wherein the product package is a foodstuff package and the inner lining is food-grade plastic (Col 9 line 60- Col 10 line 43).
Regarding claim 10, Tye teaches a container wherein the frame part comprises more than one support part to keep the nested (Col 4 lines 50-62) product packages at a distance from each other.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 11-13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tye in view of Zwaga et al. (US 10647466 B2; hereinafter Zwaga).
Regarding claims 11-13 and 23, Tye discloses the claimed invention except for support parts cut on side edges of each corner wall.  Zwaga teaches a packaging for modified atmosphere packaging comprising at least three support parts (15) formed on each corner dividing wall (see Figures 2-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Tye’s tray in order to support the application of the liner (Zwaga; Col 2 lines 39-67).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734